IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
IN THE MATTER OF THE SEARCH OF

895 Ocean Drive Loop, Homer, Alaska, Case No. 3:21-mj-00237-MMS

)
)
)
99603 )
) FILED UNDER SEAL
)
)
)

 

WW Apr 22 2021

ATTACHMENT B C5

Particular Items to be Seized and Procedures
to Facilitate Execution of the Warrant

L. The following items to be searched for and seized from the property listed
in Attachment A constitute instrumentalities and evidence of violations of 18 U.S.C.

§1752(a)(1) & (2) and 40 U.S.C. §5104(e)(2)(D) & (G).

a. Clothing, including dark colored hooded women’s long “puffy” style jacket
with white lettering on the upper left shoulder, dark colored leather boots,
dark pants, a black shirt with white flower patterns, and an orange reflective
belt;

b. Jewelry, including, metallic thumb ring, and metallic band sized for ring
finger, and diamond shaped dangling earrings;

c. HP ProBook 640 G5 i5 Laptop and

d. Any other property stolen from the Capitol on January 6, 2021.

Z Any containers located within the location listed in Attachment A capable of

containing any of the items identified above;

Case 3:21-mj-00237-MMS Document 6-3 Filed 04/22/21 Page 1 of 4
We Apr 22 2021

5. Any computer or storage medium, including mobile phones, tablets, laptops,
and other internet-capable devices, capable of containing any documents, receipts,
correspondence, communications, images/media of the above items, found within the
location described in Attachment A, and whose seizure is otherwise authorized by this
warrant (hereinafter “DEVICE”) may be searched for the following:

a. All photographs, images, videos, communication, text messages, instant
messages, emails made on or after January 6, 2021 made in reference to
entering the Capitol building, to include but not limited to, theft of electronic
devices;

b. Evidence of the times the DEVICE was used;

c. Evidence of who used, owned, or controlled the DEVICE at the time of the
violation listed in this warrant were created, edited, or deleted;

d. Documentation and manuals that may be necessary to access the DEVICE or
to conduct a forensic examination of the DEVICE;

As used above, the terms “records” and “information” includes all forms of creation
or storage, including any form of computer or electronic storage (such as hard disks or
other media that can store data); any handmade form (such as writings, drawings or
paintings); any mechanical form (such as printing or typing); and any photographic form
(such as microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or
photocopies).

The term “computer” includes all types of electronic, magnetic, optical,

electrochemical, or other high speed data processing devices performing logical,

Case 3:21-mj-00237-MMS Document 6-3 Filed 04/22/21 Page 2 of 4
be Apr 22 2021
>

arithmetic, or storage functions, including desktop computers, notebook computers, mobile
phones, tablets, server computers, and network hardware.
I, Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 18 U.S.C. §§ 1512; 1752(a)(1) & (2) and 40 U.S.C.
§5104(e)(2)(B), (C), (D) & (G) as described in the affidavit submitted in support of this
Warrant, including, for the Account, information pertaining to the following matters:

(a) Information that constitutes evidence concerning persons who either (i)
collaborated, conspired, or assisted (knowingly or unknowingly) the
commission of the criminal activity under investigation, including records
that help reveal their whereabouts;

(b) Information that constitutes evidence indicating the state of mind, e.g., intent,
absence of mistake, or evidence indicating preparation or planning, related
to the criminal activity under investigation;

(c) Information that constitutes evidence concerning the breach and unlawful
entry and damage to property of the United States Capitol on January 6, 2021;

(d) Information that constitutes evidence concerning the riot at the United States
Capitol on January 6, 2021;

(e) Information that constitutes evidence concerning disruption of proceedings
by and before the U.S. Congress at the United States Capitol on January 6,

2021;

Case 3:21-mj-00237-MMS Document 6-3 Filed 04/22/21 Page 3 of 4
Apr 22 2021

(f) Information that constitutes evidence concerning interstate travel or the use
of instrumentalities of interstate commerce related to the foregoing offenses;

(g) Information that constitutes evidence of any conspiracy, planning or
preparation to commit those offenses; and

(h) Information that constitutes evidence concerning efforts after the fact to

conceal evidence of those offenses, or to flee prosecution for the same.

Case 3:21-mj-00237-MMS Document 6-3 Filed 04/22/21 Page 4 of 4
